PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIAO et al.
Application No. 15/602,421
Filed: 23 May 2017
Patent No. 10,693,039
Issued: 23 June 2020
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 5610/0272PUS4

This is a decision on the renewed petition under 37 CFR 1.78(e), filed December 10, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional applications set forth in the Application Data Sheet (ADS) previously filed on November 26, 2019.

The petition is DISMISSED.

A petition under 37 CFR § 1.78(E) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR           § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Patentee previously filed a petition under 37 CFR 1.78(e) on November 26, 2019. However, the petition was dismissed in a decision mailed on May 29, 2020. The decision explained that it had been more than two years since the benefit claim was due, and requested that Petitioner account for the delay. Patentee filed a renewed petition under 37 CFR 1.78(e) on June 23, 2020.  However, that petition was dismissed in a decision mailed on December 10, 2020. The decision acknowledged Petitioner’s statement that he became aware of the priority claim mistake on March 11, 2019. However, the decision requested that Patentee explain why he did not instruct his attorney to file the petition until more than eight months after the discovery of the priority claim mistake.

The petition does not satisfy item (3) above. Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, the petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, Petitioner has submitted an affidavit in support of the petition from Anne Wang, Department Manager of Applicant Epistar Corporation’s Intellectual Property Office. Ms. Wang explains that her office believed that they could file a certificate of correction after the patent had issued in order to correct the priority claim mistake.  However, Applicant did not wait to file the initial petition until after the patent had issued.  In fact, Applicant filed the initial petition under 37 CFR 1.78(e) on November 26, 2019, prior to the Office’s mailing of the Notice of Allowance on November 27, 2019.  As such, it is still not apparent why Applicant waited until            November 26, 2019 to file the initial petition under 37 CFR 1.78(e), when Applicant learned on the priority claim mistake on March 11, 2019. Applicant is requested to provide an explanation for this delay on renewed petition.   

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e) is required.  No further petition fee is due on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 


			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207. 


/DOUGLAS I WOOD/Attorney Advisor, OPET